 



Exhibit 10.2
GUARANTEE
          GUARANTEE, dated as of June 22, 2006, made by HARMAN INTERNATIONAL
INDUSTRIES, INCORPORATED (the “Guarantor”) in favor of JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the several banks and other financial institutions or entities (the “Lenders”)
from time to time parties to the Amended and Restated Multi-Currency,
Multi-Option Credit Agreement, dated as of June 22, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Guarantor, Harman Holding GmbH & Co. KG, a company organized under the
laws of Germany (the “Additional Borrower”), the Lenders, HSBC Bank USA,
National Association, Bayerische Hypo – und Vereinsbank AG, New York Branch and
Bank of Tokyo-Mitsubishi Trust Company, as syndication agents, J.P. Morgan
Securities Inc., as arranger, and            the Administrative Agent.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Additional Borrower upon the terms
and subject to the conditions set forth therein;
          WHEREAS, the Additional Borrower is a wholly owned subsidiary of the
Guarantor;
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Additional Borrower to make
valuable transfers to the Guarantor in connection with the operation of its
business;
          WHEREAS, the Additional Borrower and the Guarantor are engaged in
related businesses, and the Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement; and
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Additional Borrower under
the Credit Agreement that the Guarantor shall have executed and delivered this
Guarantee to the Administrative Agent for the ratable benefit of the Lenders;
          NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Additional Borrower thereunder, the Guarantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:
     1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     (b) The following terms shall have the following meanings:
     “Additional Borrower Obligations”: the collective reference to the unpaid
principal of and interest on the Loans made to the Additional Borrower and all
other financial liabilities of the Additional Borrower to the Administrative
Agent or any Lender (including, without limitation, interest accruing after the
maturity or earlier acceleration of the Loans to the Additional Borrower and
interest accruing at the then-applicable rate provided in the Credit Agreement
after the filing

 



--------------------------------------------------------------------------------



 



2

of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Additional Borrower, whether
or not a claim for post-filing or post petition interest is allowed in such
proceeding), whether direct or indirect, absolute or contingent, due or become
due, now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, the Loans made to the Additional
Borrower, or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, indemnities,
cost, expenses (including, without limitation, all fees and disbursements of
counsel to the Administrative Agent or any Lender) or otherwise.
     (c) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and section and paragraph
references are to this Guarantee unless otherwise specified.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     2. Guarantee. (a) The Guarantor hereby unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Additional Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the Additional
Borrower Obligations. Notwithstanding anything to the contrary contained herein,
neither the Administrative Agent nor any of the Lenders shall exercise any of
its rights hereunder, and the Guarantor shall not be obligated to satisfy any of
its guaranty obligations hereunder, until such time that an Event of Default has
occurred and is continuing with respect to the Additional Borrower, the
Administrative Agent has given written notice thereof to the Guarantor in
accordance with Section 12.2 of the Credit Agreement and five (5) Business Days
have elapsed since the date of the Guarantor’s receipt of such notice as
determined in accordance with such Section 12.2; provided, however, that if any
of the Additional Borrower Obligations are accelerated under the Credit
Agreement in accordance with its terms, the Guarantor shall automatically and
immediately be obligated to satisfy its guaranty obligations hereunder.
     (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by the Guarantor under applicable federal and state laws relating to the
insolvency of debtors.
     (c) The Guarantor agrees that the Additional Borrower Obligations may at
any time and from time to time exceed the amount of the liability of the
Guarantor hereunder without impairing this Guarantee or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.
     (d) This Guarantee shall remain in full force and effect until all the
Additional Borrower Obligations and the obligations of the Guarantor under this
Guarantee shall have been satisfied by payment in full and the Commitments shall
be terminated or expired, notwithstanding that from time to time during the term
of the Credit Agreement the Additional Borrower may be free from any Additional
Borrower Obligations.
     (e) No payment made by the Additional Borrower, the Guarantor or any other
Person or received or collected by the Administrative Agent or any Lender from
the Additional Borrower, the Guarantor, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Additional Borrower Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by the

 



--------------------------------------------------------------------------------



 



3

Guarantor in respect of the Additional Borrower Obligations or any payment
received or collected from the Guarantor in respect of the Additional Borrower
Obligations), remain liable for the Additional Borrower Obligations up to the
maximum liability of the Guarantor hereunder until the Additional Borrower
Obligations are paid in full and the Commitments are terminated or expired.
     3. No Subrogation. Notwithstanding any payment made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the
Administrative Agent or any Lender, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Additional Borrower or any collateral security or guarantee or right
of offset held by the Administrative Agent or any Lender for the payment of the
Additional Borrower Obligations, nor shall the Guarantor seek or be entitled to
seek any contribution or reimbursement from the Additional Borrower until all
amounts owing to the Administrative Agent and the Lenders by the Additional
Borrower on account of the Additional Borrower Obligations are paid in full and
the Commitments are terminated or expired. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Additional Borrower Obligations shall not have been paid in full, such amount
shall be held by the Guarantor in trust for the Administrative Agent and the
Lenders, segregated from other funds of the Guarantor, and shall, forthwith upon
receipt by the Guarantor, be turned over to the Administrative Agent in the
exact form received by the Guarantor (duly indorsed by the Guarantor to the
Administrative Agent, if required), to be applied against the Additional
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
     4. Amendments, etc. with respect to the Additional Borrower Obligations.
The Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Additional
Borrower Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender and any of the Additional
Borrower Obligations continued, and the Additional Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Majority Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Additional Borrower Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agent nor any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Additional Borrower Obligations or for this
Guarantee or any property subject thereto.
     5. Guarantee Absolute and Unconditional. The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Additional
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Guarantee or acceptance of this Guarantee; the
Additional Borrower Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guarantee; and all dealings between the Additional
Borrower and the Guarantor, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon this Guarantee. The Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Additional Borrower with respect to the Additional
Borrower Obligations. The Guarantor understands and agrees that this Guarantee
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document,

 



--------------------------------------------------------------------------------



 



4

any of the Additional Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Additional Borrower or any other Person against the Administrative Agent or any
Lender, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Additional Borrower or the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Additional Borrower for the Additional Borrower Obligations, or of the Guarantor
under this Guarantee, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
the Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Additional Borrower, the Guarantor or any
other Person or against any collateral security or guarantee for the Additional
Borrower Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Additional Borrower, the Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Additional Borrower, the Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
the Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against the Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.
     6. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Additional Borrower Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Additional Borrower, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for the Additional
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.
     7. Payments. The Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim at the
Funding Office.
     8. Amendments in Writing. None of the terms or provisions of this Guarantee
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 12.1 of the Credit Agreement.
     9. Notices. All notices, requests and demands to or upon the Administrative
Agent or the Guarantor hereunder shall be effected in the manner provided for in
Section 12.2 of the Credit Agreement.
     10. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would

 



--------------------------------------------------------------------------------



 



5

otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
     11. Enforcement Expenses; Indemnification. (a) The Guarantor agrees to pay
or reimburse each Lender and the Administrative Agent for all its costs and
expenses reasonably incurred in collecting against the Guarantor under this
Guarantee or otherwise enforcing or preserving any rights under this Guarantee
and the other Loan Documents to which the Guarantor is a party, including,
without limitation, the fees and disbursements of counsel to each Lender and of
counsel to the Administrative Agent.
     (b) The Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable in connection with any of the
transactions contemplated by this Guarantee.
     (c) The Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Guarantee to the extent the
Borrowers would be required to do so pursuant to Section 12.5 of the Credit
Agreement.
     (d) The agreements in this Section 11 shall survive repayment of the
Additional Borrower Obligations and all other amounts payable under the Credit
Agreement and the other Loan Documents.
     12. Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that the Guarantor may not assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.
     13. Set-Off. The Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time, without notice to the
Guarantor, any such notice being expressly waived by the Guarantor, to set-off
and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of the Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of the Guarantor to the Administrative Agent or such
Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against the Guarantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Lender shall notify the Guarantor
promptly of any such set-off and the application made by the Administrative
Agent or such Lender of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and each Lender under this Section 13 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.
     14. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or

 



--------------------------------------------------------------------------------



 



6

unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     15. Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     16. Integration. This Guarantee and the other Loan Documents represent the
agreement of the Guarantor, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.
     17. GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     18. WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
     19. Judgment Currency. (a) If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency in the city in which it
normally conducts its foreign exchange operation for the first currency on the
Business Day preceding the day on which final judgment is given.
     (b) The obligation of the Guarantor in respect of any sum due from it to
any Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Guarantee and the Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by such Lender of any sum adjudged to be so
due in the Judgment Currency such Lender may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency; if the
amount of Agreement Currency so purchased is less than the sum originally due to
such Lender in the Agreement Currency, the Guarantor agrees notwithstanding any
such judgment to indemnify such Lender against such loss, and if the amount of
the Agreement Currency so purchased exceeds the sum originally due to any
Lender, such Lender agrees to remit to the Guarantor such excess.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
to be duly executed and delivered by its duly authorized officer as of the day
and year first above written.

            HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
      By:   /s/ Kevin Brown         Name:   Kevin Brown        Title:   Vice
President, Chief Financial Officer and Assistant Secretary     

 